Order unanimously affirmed without costs. Memorandum: Supreme Court properly determined that it lacked jurisdiction to modify the custody provision in the parties’ divorce judgment. At the time the proceeding was commenced in 1992, the child’s home State was Ohio, where she had continuously lived with her mother since 1986 (see, Domestic Relations Law § 75-c [5]; § 75-d [1] [a]). Because the child had a home State other than New York for nearly six years, the court correctly concluded that it could not assume jurisdiction pursuant to Domestic Relations Law § 75-d (1) (b) (see, Matter of Croskey v Taylor, 183 AD2d 680; Matter of Perri v Mariarossi, 172 AD2d 671, lv denied 79 NY2d 757). (Appeal from Order of Supreme Court, Erie County, Gorski, J. —Custody.) Present—Callahan, J. P., Green, Lawton, Doerr and Boomer, JJ.